 



EXHIBIT 10.8
MICHAELS STORES, INC.
SECOND AMENDED AND RESTATED
1997 EMPLOYEES STOCK PURCHASE PLAN
     The purpose of this Second Amended and Restated 1997 Employees Stock
Purchase Plan (the “Plan”) is to provide employees of Michaels Stores, Inc. (the
“Company”) a continued opportunity to purchase shares of the Company’s common
stock, par value $0.10 per share (the “Common Stock”). The Plan as amended and
restated herein will become effective on February 1, 2006. Four million shares
of Common Stock in the aggregate have been approved for this purpose, reduced by
the number of shares of Common Stock (adjusted for stock splits) purchased under
the Plan prior to February 1, 2006.

1.         Administration. The Plan will be administered by the Compensation
Committee of the Board of Directors of the Company. The Compensation Committee
will have authority to make rules and regulations for the administration of the
Plan, and the Compensation Committee’s interpretations and decisions with regard
to the Plan will be final and conclusive. The Compensation Committee may
delegate the responsibility for the day-to-day administration of the Plan to the
Company’s Benefits Department, provided that the Benefits Department will at all
times remain subject to the supervision of the Compensation Committee.   2.  
     Eligibility and Participation.

  (a)        Employees of the Company and, at the discretion of the Compensation
Committee, employees of one or more subsidiaries of the Company, will be
eligible to participate in the Plan, in accordance with such rules as may be
prescribed by the Compensation Committee from time to time, which rules,
however, will neither permit nor deny participation in the Plan contrary to the
requirements of Section 423(b) of the Internal Revenue Code of 1986, as amended
(the “Code”), and regulations promulgated thereunder. As used in the Plan, the
term “subsidiary” has the meaning set forth in Section 424(f) of the Code.    
(b)        Each employee who elects to participate in an offering under the Plan
will be granted an option for as many whole and fractional shares of Common
Stock as the employee may purchase in such offering with the payroll deductions
authorized pursuant to Section 4. The date on which such option will be deemed
to have been granted is the first day of the offering period or, if the employee
authorizes payroll deductions with respect to an offering period after the first
day of such period, the date on which the employee authorizes such deductions.  
  (c)        No employee may be granted an option if such employee, immediately
after the option is granted, owns 5% or more of the total combined voting power
or value of the stock of the Company or of any subsidiary. For purposes of the
preceding sentence, the rules of Section 424(d) of the Code will apply in
determining the stock ownership of an employee, and stock which the employee may
purchase under outstanding options will be treated as stock owned by the
employee.

 



--------------------------------------------------------------------------------



 



    (d)        No employee may be granted an option that permits his or her
right to purchase stock under all employee stock purchase plans of the Company
and its subsidiaries to accrue at a rate that exceeds $25,000 of the fair market
value of such stock (determined at the time the option is granted) for each
calendar year in which the option is outstanding at any time.

3.        Offerings. The Company will make monthly offerings to employees to
purchase Common Stock under the Plan. The first such monthly offering will begin
on February 1, 2006, and will end on the last bi-weekly pay date in February
determined in accordance with the Company’s customary payroll practice. Each
subsequent offering period will begin on the day after the last bi-weekly pay
date of each calendar month and will end on the last bi-weekly pay date of the
immediately following calendar month determined in accordance with the Company’s
customary payroll practice.   4.        Payroll Deductions. With respect to each
offering under the Plan, an employee may authorize payroll deductions in whole
percentages up to a maximum of 15% of the basic or regular rate of compensation
the employee receives during the offering period or during such portion of the
offering period as the employee may elect to participate. An employee may
increase, decrease or discontinue payroll deductions in accordance with such
rules as may be prescribed by the Compensation Committee from time to time. An
employee’s payroll deductions authorized with respect to an offering will apply
to each subsequent offering until modified or discontinued by the employee. All
payroll deductions will be credited to a recordkeeping account maintained for
the employee until applied to purchase shares of Common Stock. The employee’s
payroll deductions will not be credited with interest or any other earnings
pending the purchase of Common Stock and may be used by the Company for any
corporate purpose.   5.        Purchase of Shares. The payroll deductions
credited to an employee’s account will be applied to purchase shares of Common
Stock on the last bi-weekly pay date of each calendar month or, if such pay date
is not a day on which the New York Stock Exchange (the “NYSE”) is open for
trading, on the next succeeding day on which the NYSE is open for trading (the
“Purchase Date”). The purchase price for each share purchased will be 85% of the
closing price of the Common Stock as reported on the NYSE on the Purchase Date.
Common Stock may be purchased from the Company or any affiliate of the Company
or in the open market. The shares of Common Stock purchased for an employee will
be credited to an account established in the name of the employee with a broker
or other third party recordkeeper selected by the Compensation Committee.   6.  
     Withdrawal from Offering. An employee may withdraw from participation in an
offering at any time prior to the Purchase Date of the offering. Upon withdrawal
from an offering, payroll deductions will be discontinued as soon as
administratively feasible. The employee may request a withdrawal of the entire
cash balance credited to the employee’s account, which will be refunded to the
employee to the extent administratively feasible. Partial withdrawals from an
employee’s account are not permitted. If an employee does not request a
withdrawal of the balance of the payroll deductions credited to the employee’s
account, or if the refund of such balance is not administratively feasible, such
balance will be applied to the purchase of Common Stock on the next Purchase
Date.

2



--------------------------------------------------------------------------------



 



  7.        Maintenance of Accounts. The Company will maintain or will cause to
be maintained (i) an account for each employee to which will be credited the
employee’s payroll deductions for any offering period and (ii) an account with a
broker or other third party recordkeeper to which will be credited the shares of
Common Stock purchased under the Plan for the employee. Shares of Common Stock
credited to the employee’s account will be held in street name until
certificates for such shares are requested by the employee.   8.  
     Registration of Certificates. The Company will cause its transfer agent to
issue certificates representing shares of Common Stock purchased for an employee
upon the employee’s written request, or in the event of the employee’s death,
upon written request of the executor or other personal representative of the
employee’s estate. Certificates will be registered in the name of the employee
or in such other manner designated by the employee or personal representative
and acceptable to the transfer agent.   9.        Dividend Reinvestment. Except
as otherwise provided in this Section 9, dividends paid with respect to shares
of Common Stock in the employee’s account will automatically be reinvested in
additional shares of Common Stock, and such additional shares of Common Stock
will also be credited to the employee’s account. If an employee wishes to
receive dividends on such Common Stock in cash, the employee must request that
certificates for such shares be issued pursuant to the provisions of Section 8.
Shares of Common Stock purchased with dividends may be purchased from the
Company or any affiliate of the Company or in the open market. If purchased from
the Company or an affiliate of the Company, the purchase price of the shares
will be the closing price of the Common Stock as reported on the NYSE on the
date dividends are paid. If purchased in the open market, the purchase price
will be the average purchase price of all shares purchased with the aggregate
amount of dividends reinvested under the Plan. Any fees or costs associated with
the reinvestment of dividends will be deducted from such dividends prior to
purchasing shares of Common Stock.   10.        Rights as a Stockholder. No
employee will have the rights or privileges of a stockholder of the Company with
respect to shares purchased under the Plan unless and until the employee’s
ownership of such shares has been appropriately evidenced on the books of the
Company.   11.        Rights on Retirement, Death, or Termination of Employment.
In the event of an employee’s retirement, death, or termination of employment,
any option then held by the employee will terminate immediately, and no further
payroll deductions will be taken from any pay due and owing to the employee
after the employee has been removed from the active employee payroll. The
employee or the employee’s personal representative, in the event of death, may
request a withdrawal of any payroll deductions then credited to the employee’s
account, and such deductions will be refunded, to the extent administratively
feasible. If a refund is not administratively feasible, the payroll deductions
will be applied to the purchase of Common Stock on the next Purchase Date. Any
shares of Common Stock then credited to the employee’s account will be issued
upon request in accordance with the provisions of Section 8.

3



--------------------------------------------------------------------------------



 



  12.        Rights Not Transferable. No option or other right under the Plan or
under an offering may be transferred by an employee other than by will or the
laws of descent and distribution and may be exercised during the employee’s
lifetime only by the employee.   13.        Adjustments. The Compensation
Committee may make or provide for such adjustments in the maximum number of
shares of Common Stock reserved for issuance under the Plan as the Compensation
Committee in its discretion, exercised in good faith, may determine is equitably
required to prevent dilution or enlargement of the rights of employees that
otherwise would result from (i) any stock dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the
Company, or (ii) any merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, issuance of rights or warrants to purchase securities, or (iii) any
other corporate transaction or event having an effect similar to any of the
foregoing.   14.        Amendment of the Plan. The Board of Directors may at any
time, or from time to time, amend the Plan in any respect, except that, without
the approval of the stockholders of the Company not later than 12 months after
the date of adoption of such amendment by the Board of Directors, no amendment
will be effective if it would (i) increase or decrease the number of shares
approved for the Plan (other than as provided in Section 13) or (ii) change the
designation of subsidiaries eligible to participate in the Plan.   15.  
     Termination of the Plan. The Plan and all rights of employees under any
offering hereunder will terminate (i) on the date that employees become entitled
to purchase a number of shares of Common Stock equal to or greater than the
number of shares of Common Stock remaining available for purchase under the
Plan, unless extended by the Board of Directors, or (ii) at any time, at the
discretion of the Board of Directors. If on the date the Plan terminates
employees are entitled to purchase a number of shares of Common Stock greater
than the number of shares of Common Stock remaining available for purchase under
the Plan, the available shares will be allocated by the Compensation Committee
among such employees in such manner as it deems fair. Upon termination of the
Plan, all remaining payroll deductions credited to an employee’s account will be
promptly refunded.   16.        Governmental Regulations. The Company’s
obligation to sell and deliver Common Stock under the Plan is subject to the
approval of any governmental authority required in connection with the
authorization, issuance, or sale of such Common Stock.

                  MICHAELS STORES, INC.    
 
           
 
  By:   /s/ R. Michael Rouleau    
 
  Name:   R. Michael Rouleau    
 
  Title:   President and Chief Executive Officer    

4